DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                       EDWARD STEVENSON,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D20-3696



                         September 15, 2021

Appeal from the Circuit Court for Polk County; Kevin Abdoney,
Judge.

Howard L. Dimmig, II, Public Defender, and Pamela H. Izakowitz,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Johnny T.
Salgado, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.


Opinion subject to revision prior to official publication.